Paine, J.,
dissenting.
I join with Judge Rose in concurring in the dissent filed by the chief justice.
This is a very close case, as shown by the fact that it was argued to our court the first time on May 22, 1940, the second time on October 9, 1940, and the third time on May *67619, 1941, with the present opinion supported by only four members of the court.
Aside from the testimony of the witnesses, a vital piece of evidence is the condition of the bicycle. If the defendant’s story is true, the boy, Albert, turned directly at right-angles and started to cross, and was directly in front of defendant’s automobile, and was struck with his right side toward the car. If the bumper had struck the bicycle lengthwise, the rear wheel could not have been the only part of the bicycle damaged. That evidence of the defendant is not supported by the physical facts, for the rear wheel of the bicycle was crushed in by the bumper or fender striking it a blow directly from behind. The front part of the bicycle was not damaged in any way. This proves that the boy was going down the road in a place where he had a right to be, and was overhauled from behind by the fast-moving automobile, which did not turn out far enough, and crashed into him.
The testimony of Dr. C. G. McMahon, who treated Albert for the few hours before his death in the Superior hospital, is to the effect that they immediately took him to the X-ray room, and his principal injuries were on the left side, with a fracture of his left collar bone and two broken ribs on the left side, and a crushed chest. This would convince any jury that he was struck from the rear and left side, while, on the other hand, if he had been crossing directly in front of the car, and his bicycle had been struck by the bumper or fender, it would have been damaged lengthwise, and Albert would have been thrown onto the hood, and his broken ribs and broken collar bone would doubtless have been on his right side, and not on his left side.